PER CURIAM.
Granted. The April 30 ruling of the trial court is set aside. The trial court abused its discretion in limiting the expert witnesses to those identified to plaintiffs before April 30, in view of (1) the fact that there had been no pretrial order and (2) the lack of prejudice to plaintiffs because the trial was not set until October 7, which allowed over five months to depose the new expert and prepare to meet his evidence.
Defendants may call Dr. David McCoy as an expert witness. If plaintiffs need additional time as a result of this order, the trial judge should grant a reasonable continuance.
KIMBALL, J., would deny the writ.
JOHNSON, J., would deny the writ.
CALOGERO, C.J., not on panel.